Citation Nr: 1114495	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  02-15 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for service connection for atherosclerosis of the feet, to include as secondary to diabetes mellitus.  

2.  Entitlement to a rating in excess of 20 percent for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1965 to December 1968.

This matter is on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

For purposes of review, in December 2000, the Veteran filed a claim for entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure incurred while performing base security duties in Thailand.  He also submitted a claim for atherosclerosis of feet, to include as secondary to diabetes mellitus.  These claims were denied by the RO in February 2002 and, after the Veteran appealed, were ultimately denied by the Board in December 2008.  

In July 2009, the Court of Appeals for Veterans Claims (Court) vacated the Board's December 2008 decision on the basis that the Appeals Management Center (AMC) failed to verify the Veteran's exposure to Agent Orange with the Joint Services Records and Research Center (JSRRC), and remanded the case to the Board.  The Board, in turn, remanded the case in November 2009 in order to carry out this development.  

However, during the course of this appeal, VA has determined that a special consideration of herbicide exposure on a factual basis should be extended to veterans whose duties placed them on or near the perimeters of Thailand military bases.  See VA Adjudication Manual M-21, Part IV(ii), ch. 2, § C(10)(q).  Based on this change in herbicide exposure adjudication procedures, service connection for diabetes mellitus was granted in a March 2010 decision.  This constitutes a full grant of this claim, and it is no longer on appeal.  However, his claim for arteriosclerosis of the feet was denied, and remains on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103(a), 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  In this case, the Board determines that further development is necessary before the merits of the claims may be addressed.

From the time he originally filed his claim in December 2000, it has been the Veteran's assertion that he experiences atherosclerosis in the feet due to his now service-connected diabetes mellitus.  In its most recent supplemental statement of the case (SSOC) in March 2010, the RO denied entitlement to service connection for this disorder on the basis that the he was not diagnosed with atherosclerosis at the time of his February 2010 VA examination.  See Degmetich v. Brown, 104 F.3d 1328 (1997).  

However, the VA examiner's observations in February 2010 were not quite as conclusive as the SSOC indicates.  While it is true that the examiner did not diagnose peripheral vascular disease, she also observed that the Veteran's ankle brachial pressure index (ABI) was abnormally high bilaterally.  She postulated that these high ABI ratios might be artificially elevated, but she also acknowledged that they could also be correct and signify arterial disease.  Regardless, instead of attempting to resolve this issue herself, the examiner referred this issue to the Veteran's private medical doctor for further evaluation.  

The Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board determines that the VA examiner's investigation into the Veteran's peripheral vascular symptoms was not sufficiently thorough, especially in view of the fact that a VA examiner in April 2001 had similar suspicions of a peripheral vascular disorder in the lower extremities.  Therefore, a new examination is necessary to resolve this discrepancy.

Moreover, the VA examiner's statements imply that the Veteran is receiving treatment from a private physician.  However, there are very few private treatment records in the claims folder, and none of them address a peripheral vascular disorder.  Therefore, as is it probable that pertinent private treatment records have not been associated with the claims file, an effort should be made to acquire them.  

Next, as noted above, the RO issued a rating decision in March 2010 that assigned a 20 percent disability rating for diabetes mellitus, after granting service connection for the same.  In a statement received in August 2010, the Veteran reported that the symptoms of his diabetes mellitus more nearly approximated the criteria for a 40 percent rating.  He maintained that his diabetes mellitus required use of insulin, restricted diet, and regulation of activity.  The Board therefore liberally construes the Veteran's August 2010 statement as a notice of disagreement with the rating assigned to his diabetes mellitus. The Veteran was not afforded a SOC addressing that issue. As such, the claim must now be remanded to allow the RO to provide the Veteran with an appropriate SOC on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996).  However, these issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask him to provide the name(s) of all VA and non-VA health care providers that have treated him for atherosclerosis of the feet.  After securing the necessary release, those records should be obtained.  Regardless of whether the Veteran responds to the inquiry, acquire any treatment records that may be available from the VA Medical Center in Minneapolis, Minnesota, since April 2008.  

2.  Provide the Veteran with a SOC as to the issue of entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus. The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of these issues to the Board.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

3. Schedule the Veteran for an appropriate VA examination in order to determine the nature and etiology of any peripheral vascular disorder, specifically to the lower extremities.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims folder, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.

The examiner should identify any and all vascular disorders in the extremities.  With respect to each identified peripheral vascular disorder, the examiner should state whether it is at least as likely as not (i.e., probability of 50 percent or greater) that it had its onset in-service, or is otherwise etiologically attributable to his service-connected diabetes mellitus.  

The examiner should also provide a thorough rationale for his or her conclusions.  If the examiner is unable to provide an opinion without resorting to speculation, a reasons and bases should be provided addressing why such an opinion cannot be rendered.  Moreover, if the examiner is unable to obtain the necessary data from his or her examination of the Veteran, an explanation as to why this information was not obtained should be entered into the report.

4. After any additional notification and/or development that the RO deems necessary is undertaken, the Veteran's claims should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a SSOC that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


